                 Case 3:20-cv-04466-VC Document 50-9 Filed 12/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9
     FOUNDER INSTITUTE INCORPORATED, a                 Case No.: 3:20-cv-04466-VC
10
     Delaware Corporation,
11          Plaintiff,
                                                       [PROPOSED] ORDER
12          v.
13                                                     [Fed. R. Civ. Pro. 12(b)(6)]
     HARTFORD FINANCIAL SERVICES
14   GROUP, a corporation doing business in            Date:          January 21, 2021
     California; SENTINEL INSURANCE                    Time:          10:00 a.m.
15   COMPANY, LIMITED, a corporation doing             Location:      450 Golden Gate Avenue
     business in California; and DOES 1 through 50,                   San Francisco, CA 94102
16   inclusive,                                                       Courtroom 4 – 17th floor
17          Defendants.                                Judge:         Hon. Vince Chhabria

18

19

20

21

22

23

24

25

26

27

28


                                            [PROPOSED] ORDER
                                         CASE NO.: 3:20-CV-04466-VC
              Case 3:20-cv-04466-VC Document 50-9 Filed 12/17/20 Page 2 of 2



 1                                           [PROPOSED] ORDER
 2          On January 21, 2021, at 10:00 AM, Defendant Sentinel Insurance Company Limited (“Sentinel”)
 3   Rule 12(b)(6) Motion to Dismiss the Third Amended Complaint for Plaintiff Founder Institute
 4   Incorporated (“Founder”) came on for hearing before this Court. Having considered the papers
 5   submitted, all evidence in support of and in opposition to the Motion to Dismiss, any papers filed in
 6   reply, the arguments of counsel, and good cause appearing, the Court hereby orders that Sentinel’s Rule
 7   12(b)(6) Motion to Dismiss is:
 8       DENIED IN ITS ENTIRETY.
 9       DENIED AS TO COUNT(S)___________, GRANTED AS TO COUNT(S)________
10          WITHOUT PREJUDICE WITH LEAVE TO AMEND.
11          Plaintiff will have until __________________ to file the Amended Complaint.
12

13          IT IS SO ORDERED.
14

15   DATED:
16
                                                  Hon. Vince Chhabria
17
                                                  UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                        -1-
                                               [PROPOSED] ORDER
                                            CASE NO.: 3:20-CV-04446-VC
